Citation Nr: 0534778	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-02 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from June 6, 2002 to June 22, 2002.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from October 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 determination by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Boise, Idaho, which denied payment or reimbursement of 
unauthorized medical expenses incurred from June 6, 2002 to 
June 22, 2002 for treatment at a non-VA medical facility.  
The veteran filed a notice of disagreement (NOD) in September 
2002, and a statement of the case (SOC) was issued in October 
2002.  Subsequently, the veteran filed a substantive appeal 
(VA Form 9, Appeal to Board of Veterans' Appeals) in December 
2002, thereby perfecting his appeal.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  Service connection has not been established for any of 
the veteran's disabilities.

3.  The veteran's medical care received from June 6, 2002 to 
June 22, 2002, including at Memorial Hospital in Weiser, 
Idaho (June 6, 2002), office of Dr. Donald E. Walker, M.D. in 
Council Idaho (June 20, 2002), and HealthSouth Treasure 
Valley Hospital in Boise, Idaho (from June 21 to June 22, 
2002), was partially paid for by his Part B Medicare 
coverage.
 

CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical 
expenses incurred from June 6, 2002 to June 22, 2002, 
including at Memorial Hospital in Weiser, Idaho (June 6, 
2002), office of Dr. Donald E. Walker, M.D. in Council Idaho 
(June 20, 2002), and HealthSouth Treasure Valley Hospital in 
Boise, Idaho (from June 21 to June 22, 2002), are not met. 38 
U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 
17.1000-17.1003 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There is no dispute of the critical facts in this case.  
Service connection has not been established for any 
disabilities the veteran may have.  He is seeking payment or 
reimbursement of unauthorized medical expenses incurred from 
June 6, 2002 to June 22, 2002.  His medical care received 
from June 6, 2002 to June 22, 2002-including at Memorial 
Hospital in Weiser, Idaho (June 6, 2002), the office of Dr. 
Donald E. Walker, M.D. in Council, Idaho (June 20, 2002), and 
HealthSouth Treasure Valley Hospital in Boise, Idaho (from 
June 21 to June 22, 2002)-was  partially paid for by his 
Part B Medicare coverage.

The Board has considered all possible bases to pay or 
reimburse the veteran's claimed medical bills.  First, prior 
to enactment of the Veterans Millennium Health Care and 
Benefits Act (Millennium Act), in order to be entitled to 
reimbursement or payment for medical expenses incurred 
without prior authorization from the VA, all of the following 
must be shown: 

(A) that the treatment was either (1) for an adjudicated 
service-connected disability, or (2) for a nonservice-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability; or (4) for any illness, injury or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
chapter 31 and who is medically determined to be in need of 
hospital care or medical services for any of the reasons 
enumerated in 38 C.F.R. § 17.48(j); 

(B) that a medical emergency existed and delay would have 
been hazardous to life or health; and 

(C) that no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise or practicable or treatment 
had been or would have been refused. 

38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2005).

As the veteran does not have any service-connected 
disabilities, he does not meet these criteria for 
reimbursement. Zimick v. West, 11 Vet. App. 45, 49 (1998); 
see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), 
citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. 
Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA. 
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The Millennium Act, Pub. L. 106-117, Title I, Subtitle B, § 
111, 113 Stat. 1556 (1999), also provides general authority 
for the reimbursement of non-VA emergency treatment.  See 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008, as 
amended by 68 Fed. Reg. 3401-04 (Jan. 24, 2003) (effective 
March 25, 2003).  This law was effective May 29, 2000.  See 
66 Fed. Reg. 36,467 (July 12, 2001).

Under the Millennium Act, one of the requirements for 
reimbursement is that a veteran does not have coverage under 
a health-care contract for payment or reimbursement, in whole 
or in part, for the emergency treatment.  38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. § 17.1002 (2005); 68 Fed. Reg. 3401-04 
(Jan. 24, 2003).  The definition of a health-care contract 
includes the insurance program established by section 1811 of 
the Social Security Act.  38 U.S.C.A. § 1725(f)(2)(B).  
Medicare Part A, which provides partial payment or 
reimbursement for hospitalization costs, and Part B, which 
provides partial payment or reimbursement for doctors 
services, outpatient hospital care, and some other medical 
services that Part A does not cover, was created pursuant to 
section 1811 of the Social Security Act.  See 42 U.S.C.A. § 
1395c (West 2002).

The record establishes and the veteran admits that his 
Medicare Part B paid part of the amount of the bills 
generated in June 2002.  He is seeking VA payment or 
reimbursement of the remaining amounts.  However, it is not 
the purpose or the intention of the law and regulations that 
VA use the Millennium Act to fill gaps not covered by 
Medicare or other health care insurance.  The regulations 
specify that payment under the Millenium Act will not be made 
if the veteran has coverage under a health-care contract.  
The regulations particularly specify that Medicare is such a 
health care contract.  Thus, the regulation is clear that it 
is such a contract within the meaning of the applicable 
regulations.  Consequently, the law and regulations in this 
case are dispositive and prohibit the payment or 
reimbursement requested by the veteran.  See Sabonis, 6 Vet. 
App. at 430.
 
The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000. Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002)). This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

The record does not show that a VCAA notice letter was sent 
to the veteran. However, the file reflects a continuous flow 
of information to the veteran. The various correspondence, 
rating decision, and statement of the case, as well as 
information provided to the veteran during the October 2004 
Travel Board hearing before the undersigned, notified the 
veteran of the status of the evidence as it was developed and 
of the need for any necessary substantiating evidence from 
him. 

38 U.S.C.A. § 5103 (West 2002) requires VA to notify a 
claimant of any information and lay or medical evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  In this case, the decision turns on the laws and 
regulations, rather than on the facts of the case.  There is 
no dispute as to the facts. Additional information or 
evidence would not change the critical facts and could not 
substantiate the claim. Since no additional information or 
evidence would substantiate the claim, the prerequisite set 
by law for notice is not present, and VA is not required to 
notify the veteran of additional information or evidence 
needed to support his claim. Cf. Mason v. Principi, 16 Vet. 
App. 129 (2002); see also Sabonis v Brown, 6 Vet. App. 426, 
430 (1994).
 

ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred from June 6, 2002 to June 22, 2002, is denied.
 



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


